PER CURIAM.
In this appeal from summary denial of a motion for post-conviction relief we reverse and remand for the trial court either to hold an evidentiary hearing on appellant’s third claim for relief, or to attach to the order denying the motion those parts of the record that will conclusively demonstrate that appellant is not entitled to prevail on that claim.
With reference to appellant’s fourth claim, we reverse for correction of the sentences as conceded by the state.
In all other respects, we affirm the order on appeal.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, GLICKSTEIN and STONE, JJ., concur.